DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 

Applicant argues:
“Contrary to the Examiner's assertion in the Final Office Action, Vaughn does not teach the classification of segments of media content in that way. Instead, Vaughn teaches classifying segments of media content into different content genres (e.g. horror, vulgarity, suspense). Whilst Vaughn classifies a segment of media content as, say, 'horror', Vaughn does not provide an age rating in respect of the genre horror. In other words, Vaughn does not indicate what a suitable age rating should be given the nature of the horror seen in that segment of the media content”, Remarks, page 6. To this matter, the examiner respectfully disagrees.


Vaugh clearly teaches:
[0042] Referring again to FIG. 4 in conjunction with FIGS. 2 and 3, in order to identify suitability attributes in the media content 88 elements, model selector 212 selects one or more of the generated content models (e.g., audio, video, subtitles, captions, etc.) from model repository 216 based on at least one element contained in the incoming media content 88. As the media content 88 is received, the media content 88 is placed into a buffer 222. Near real time classification 226 applies the selected set of content models to the buffered media content 88 (typically a few frames and a small audio sample). The results of this analysis of the buffered media content 88 based on the selected models are consolidated to identify a content genre (e.g., horror, vulgarity, etc.), and a confidence level is assigned to the designation.

[0043] Once the genre has been identified, each element of media content 88 in buffer 222 can be compared to the selected set of content models ( e.g., using cognitive system 74). Based on this comparison, suitability attributes can be assigned to the elements that indicate whether or not the particular element may or may not be suitable to certain viewers ll0A-N. For example, a suitability attribute for language may indicate that the language in the element may be unsuitable for viewers ll0A-N under the age of 13 and viewers ll0A-N who have certain religious preferences. In another example, a suitability attribute for stressful elements (e.g., horror, suspense, etc.) may indicate that the images and/or audio elements may be unsuitable for viewers ll0A-N under a certain age or viewers ll0A-N who have certain medical conditions. Each of these suitability attributes can also be assigned a confidence level that indicates a probability that the particular suitability attribute has been identified correctly.

As can be seen, the system classifies the segments based on genre ([0034]; [0042]; [0043]). Once it does it, then it determines and assigns age appropriateness, among other factors, to the media content ([0043]). 

“Vaughn recognizes that age ratings are applied to entire items of media content. Vaughn also classifies segments of media content into different genres. But Vaughn's classification pointedly doesn't provide an age rating in respect of the genre of the media content”, Remarks, page 6. To this matter, respectfully disagrees.
	
Vaugh clearly teaches:
[0042] Referring again to FIG. 4 in conjunction with FIGS. 2 and 3, in order to identify suitability attributes in the media content 88 elements, model selector 212 selects one or more of the generated content models (e.g., audio, video, subtitles, captions, etc.) from model repository 216 based on at least one element contained in the incoming media content 88. As the media content 88 is received, the media content 88 is placed into a buffer 222. Near real time classification 226 applies the selected set of content models to the buffered media content 88 (typically a few frames and a small audio sample). The results of this analysis of the buffered media content 88 based on the selected models are consolidated to identify a content genre (e.g., horror, vulgarity, etc.), and a confidence level is assigned to the designation.

[0043] Once the genre has been identified, each element of media content 88 in buffer 222 can be compared to the selected set of content models ( e.g., using cognitive system 74). Based on this comparison, suitability attributes can be assigned to the elements that indicate whether or not the particular element may or may not be suitable to certain viewers ll0A-N. For example, a suitability attribute for language may indicate that the language in the element may be unsuitable for viewers ll0A-N under the age of 13 and viewers ll0A-N who have certain religious preferences. In another example, a suitability attribute for stressful elements (e.g., horror, suspense, etc.) may indicate that the images and/or audio elements may be unsuitable for viewers ll0A-N under a certain age or viewers ll0A-N who have certain medical conditions. Each of these suitability attributes can also be assigned a confidence level that indicates a probability that the particular suitability attribute has been identified correctly.

As can be seen, the system classifies the segments based on genre ([0034]; [0042]; [0043]). Once it does it, then it determines and assigns age appropriateness, among other factors, to the media content ([0043]). 
	
	Therefore, the examiner respectfully believes that the art of record still covers applicant’s invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (hereinafter ‘Vaughn’, Pub. No. 2020/0145723) in view of Gupta et al. (hereinafter ‘Gupta’, Pub. No. 2020/0097731).

Regarding claims 1, 12, 21 and 22, Vaughn teaches a system (Figs. 1-4) (with respective method) for parental control of a media asset, the system comprising: 
memory storing instructions (28, Fig. 1; [0025]; [0027]-[0029]); and 
control circuitry (processor 16, Fig. 1; [0024]; [0025]; [0053]) configured to execute the instructions to: 
determine user preferences comprising settings for restricting viewing of segments of media content ([0004]; [0020]; [0036]-[0039]); 
determine media content for user consumption on a user device ([0036]);
determine a classification of each of a plurality of segments of the media content using a content analyzer and classifier ([0042]-[0044]), the classification comprises at least a category and a parental rating ([0034]; [0042]; [0043]);  
compare the determined classification against the user preferences ([0042]-[0044]); and 
in response to the comparing: 
determine an action associated with the classification based on the user preferences for restricting viewing of one or more of the plurality of segments of the media asset; and modify the segment of the media content based on the determined action ([0044]-[0046]).  
	On the other hand, Vaughn does not explicitly teach notifying the user of the determined classification of a segment while presenting the media content.
	However, in an analogous art, Gupta teaches a system for automatically providing key moments based on previously user behavior actions ([0187]-[0192]). The system analyzes the input video and using tools, including machine learning, user recognitions, user profiles and session data, etc. (Fig. 2B; [0074]-[0087]); and classifies segments of the content to present recommendation to the user ([0091]-[0100]). The system can determine segments based on user’s interactions with a given genre (positive, negative or neutral interaction) ([0065]-[0067]). The system can then, notify the user of a given segment being negative or positive based on his/her interactions or letting the user know the genre of a given segment ([0065]-[0067]). The indication is presented while the content is being played (Figs. 5A; 5B; 6A-B). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaughn’s invention with Gupta’s feature of notifying segment’s classification when the content is being played for the benefit of allowing the user to skip or repeat a scene that he/she may be interested or against.

Regarding claims 2 and 12, Vaughn and Gupta teach wherein the step of determining user preferences comprises retrieving a user profile (Vaughn: [0037]).

Regarding claims 3 and 13, Vaughn and Gupta teach wherein the step of determining user preferences comprises determining previous user behavior associated with the classification (Vaughn: [0038]; [0043]; [0046]. Gupta: [0084]).  

Regarding claims 4 and 14, Vaughn and Gupta teach wherein the step of determining a classification is carried out dynamically during or prior to media content being consumed by the user (Vaughn: [0036]; [0040]; [0042]-[0045]). 

Regarding claims 6 and 16, Vaughn and Gupta teach wherein the step of determining a classification comprises: 
	determining a confidence level of the classification of each of the plurality of segments (Vaughn: [0042]); and 
determining that the confidence level is over a confidence threshold (Vaughn: [0045]).  

Regarding claims 7 and 17, Vaughn and Gupta teach wherein the action comprises any one of: fast forward; blur segment; skip segment; play an advertisement; notify the user (Vaughn: [0044]; [0045]).  

	Regarding claims 8 and 18, Vaughn and Gupta teach wherein the action is determined based on previous user behavior (Vaughn: [0046]. Gupta: [0084]).

	Regarding claims 9 and 19, Vaughn and Gupta teach further comprising displaying a modified media asset comprising the modified one or more of the plurality of segments (Vaughn: [0046]).  

Regarding claims 10 and 20, Vaughn and Gupta teach wherein the step of modifying the one or more of the plurality of segments comprises being carried out dynamically during or prior to media content being consumed by the user (Vaughn: progressive censoring, [0045]; [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421